DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 02/03/2022 and Supplemental Amendment/Response dated 02/24/2022 are acknowledged.  In the Supplemental Amendment, claims 1, 8, and 15-18 were amended.  Claims 8, 10, 13-19, and 21, which were previously withdrawn, and hereby rejoined.  Claims 1, 2, 4, 6, 8, 10, 13-19, and 21 have been allowed.

Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn claims 8, 10, 13-19, and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 03/08/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  as illustrated in Figure 2A in the instant specification, a composition with the claimed amounts of poly(NIPAAm-co-VP-co-MAPLA) polymer, extracellular matrix material, and mannitol exhibits an elastic modulus of well over 50 kPa, which mimics the elastic modulus of soft tissue.  Applicants persuasively argued that this property was unexpected before the effective filing date of the invention and imparts a superior ability of the claimed composition to be a supportive, soft-defect filler.  Applicants also persuasively demonstrated that the composition as claimed is a rapidly-forming porous hydrogel structure which allows for unexpectedly fast cell infiltration and tissue integration (see Figures 5A-5F).  Said evidence of unexpected results overcomes the prima facie case of obviousness.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 4, 6, 8, 10, 13-19, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615